                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  EASTERN DIVISION

ROBERT CARLTON WILHELM                                                                  PLAINTIFF

v.                                    No. 2:17CV00190 JLH

AARIS WOODSON; SWIFT TRANSPORTATION
OF ARIZONA, LLC; and JOHN DOE
ENTITIES A-Z                                                                        DEFENDANTS

                                              ORDER

       Having been notified by counsel that a settlement has been reached in this matter, the Court

finds that this case should be dismissed.

       IT IS THEREFORE ORDERED that the complaint and all claims in this action against the

defendants be, and they are, hereby dismissed with prejudice.

       The Court retains complete jurisdiction for thirty (30) days to vacate this Order and to reopen

the action if it is satisfactorily shown that settlement has not been completed and further litigation

is necessary.

       IT IS SO ORDERED this 9th day of October, 2018.



                                                      ________________________________
                                                      J. LEON HOLMES
                                                      UNITED STATES DISTRICT JUDGE
